Exhibit 10.5

 

 

 

 

PACKAGING CORPORATION OF AMERICA

DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective as of February 27, 2019)




--------------------------------------------------------------------------------

PACKAGING CORPORATION OF AMERICA

DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective as of February 27, 2019)

1.Introduction and Purpose.  The Packaging Corporation of America Deferred
Compensation Plan was originally established April 12, 1999 by Packaging
Corporation of America.  The purpose of the Plan is to provide a select group of
management or highly compensated employees of the Company and its Affiliates an
opportunity to defer compensation in accordance with the terms and conditions
set forth herein.  

The Company hereby amends and restates the Plan, effective as of February 27,
2019.  The Plan was previously amended and restated, effective as of
January 1, 2005, to comply with Section 409A and again amended and restated
effective as of January 1, 2009.  The terms of the Plan as provided herein shall
apply to all Deferred Amounts attributable to any period beginning on or after
January 1, 2005.  Any amounts deferred and vested under the Plan on or prior to
December 31, 2004, and any earnings attributable thereto, shall be grandfathered
for purposes of Section 409A and shall be subject to the terms of the Plan as in
effect on October 3, 2004 (“Grandfathered Deferrals”).  Neither this restatement
nor any subsequent amendment hereto shall be deemed to apply to Grandfathered
Deferrals, unless such amendment explicitly states otherwise.  

2.Definitions.  As used in this Plan, the following words shall have the
following meanings:

2.1“Affiliate” means any parent, subsidiary, or other entity that is directly or
indirectly controlled by, or controls, the Company, and any entity that is
directly or indirectly controlled by the Company’s parent.

2.2“Board” means the Company’s Board of Directors.

2.3“Bonus” means an EICP Bonus and/or a Sign-On Bonus.

2.4“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
any Code Section shall also mean any successor provision thereto.

2.5“Company” means Packaging Corporation of America, a Delaware corporation, any
successor thereto as provided in Section 12.13, and where applicable, shall
include any Affiliate that adopts the Plan or has employees or former employees
who are Participants in the Plan.

2.6“Deferral Credit”  means a Bonus deferral made pursuant to Section 4.

2.7“Deferred Amount” means the amount otherwise payable to the Participant that
is deferred pursuant to Section 4.

2.8“Deferred Compensation Account” means a memorandum account established at the
time an amount is deferred pursuant to Section 4, and maintained by the

 

-2-

--------------------------------------------------------------------------------

Company on its books for the Participant to or against which amounts are
credited or charged under the Plan.  

2.9“EICP Bonus” means a bonus paid under the PCA Executive Incentive
Compensation Plan.

2.10“Employment Termination Date” means, with respect to any Participant, the
date on which such Participant experiences a Separation from Service.

2.11“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.12“Executive” means a member of a select group of management or highly
compensated employees of the Company.

2.13“Participant” means an Executive who meets the eligibility requirements for
the Plan set forth in Section 3 and who has deferred a portion of his or her
Bonus.  A Participant shall retain such status for purposes of the Plan until
his or her Deferred Compensation Account has been distributed in full.

2.14“Participation Election” means the form signed and submitted by an Executive
to the Plan Administrator prior to the required election date under Section 4.

2.15“Performance Based Compensation” means compensation that is contingent upon
the satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months in
which the Participant is employed or such other compensation that satisfies the
definition of “performance based compensation” under Section 409A.  

2.16“Plan” means the Packaging Corporation of America Deferred Compensation Plan
as amended and restated effective as of February 27, 2019, as set forth herein
and as may be amended from time to time.

2.17“Plan Administrator” means the Benefits Administration Committee, as
appointed by the Board.  

2.18“Plan Year” means the calendar year.

2.19“Section 409A” means Section 409A of the Code and any regulations or other
interpretive authority issued thereunder.

2.20“Separation from Service” means the Participant’s ceasing to be employed by
the Company or one of its Affiliates for any reason whatsoever, whether
voluntarily or involuntarily, including without limitation by reason of early
retirement, normal retirement, or death, provided that transfer from the Company
to one of its Affiliates or vice versa shall not be deemed a Separation from
Service for purposes of this Plan.  A Separation from Service shall also occur
if (a) the Participant is on a leave of absence that exceeds six (6) months and
the Participant does not have a statutory or contractual right of reemployment,
in which case, Separation from

 

-3-

--------------------------------------------------------------------------------

Service shall be deemed to have occurred on the first day following the
six‑month period, (b) the Participant is on a leave of absence that exceeds six
(6) months and the Participant’s statutory or contractual right of reemployment
ends, in which case Separation from Service shall be deemed to have occurred on
the first day following the end of the right of reemployment, or (c) the Company
and the Participant reasonably anticipate that the level of services the
Participant will perform for the Company (whether as an employee or an
independent contractor) will permanently decrease to 20% or less of the average
level of services performed for the Company over the preceding
36 months.  Determination of whether a Separation from Service has occurred will
be made subject to the facts and circumstances of each situation and will comply
with Section 409A.

2.21“Sign-On Bonus” means a bonus payable as an incentive to accept employment
with the Company.

2.22“Specified Employee” means a “specified employee” as defined in Treasury
Regulation §1.409A-1(i) (or any successor regulation).  For purposes of
identifying Specified Employees, the specified employee identification date is
December 31 of each year and the specified employee effective date is the
following January 1.

2.23“Surviving Spouse” means an individual who is legally married to a
Participant at the time of the Participant’s death.

2.24“Unforeseeable Emergency” means a severe financial hardship of a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

3.Eligibility. U.S.-paid Executives who participate in the Company’s Executive
Incentive Compensation Plan and those Executives designated by the Benefits
Administration Committee and the Chief Executive Officer of the Company shall be
eligible to participate in the Plan.  Only those Executives who are in a select
group of management or are highly compensated (within the meaning of Title I of
ERISA) may be designated as eligible to participate under this provision.

4.Elections to Defer.

4.1Deferrals of EICP Bonus.  A Participant may elect in a written Participation
Election to defer receipt of all or a specified portion of his or her EICP Bonus
to be received on account of a calendar year.  The Participation Election must
be submitted to the Plan Administrator pursuant to such procedures as may be
established by the Plan Administrator from time to time, and specify (i) such
portions of his or her EICP Bonus to be credited to his Deferred Compensation
Account under the Plan as a Deferral Credit (instead of receiving current
payments), and (ii) the time or events upon which such Deferred Amounts shall be
distributed pursuant to Section 7.1 below.  

4.2Timing of Election to Defer EICP Bonus.  The Plan Administrator may determine
that a separate Participation Election to defer an EICP Bonus must be made with
respect to each Plan Year or that a Participant’s election for one Plan Year
will be deemed to apply to the

 

-4-

--------------------------------------------------------------------------------

following Plan Year, unless revoked or modified by such Participant.  Any such
Participation Election (or revocation thereof) must be made and shall be
irrevocable at such times as set forth below:

(a)at any time prior to the 31st day of December prior to the beginning of the
Plan Year during which the EICP Bonus to be deferred (which does not qualify as
Performance Based Compensation) is otherwise earned;  

(b)in the case of an EICP Bonus that is Performance Based Compensation, at any
time prior to six (6) months before the end of the performance period for which
it is earned, provided that such compensation has not yet become both
substantially certain and readily ascertainable;  

(c)in the case of the first year in which a Participant becomes eligible to
participate in the Plan (as aggregated with other plans of its type as defined
in Treasury Regulation §1.409A-1(c)), at any time within 30 days after the
Participant first becomes eligible to participate; provided, however, that such
election may apply only to compensation attributable to services to be performed
after the Participation Election, and in the case of compensation based upon a
performance period (other than Performance Based Compensation), may apply only
to a prorated portion of such compensation based upon the number of days
remaining in such performance period; and  

(d)at any other time as may be permitted under Section 409A.

4.3Deferral of Sign-On Bonus.  

(a)In the case of a Sign-On Bonus that is immediately vested or may become
vested within 13 months of its award, the Company may require through a
non-elective deferral that all or any portion of the Participant’s Sign-On Bonus
shall be deferred as a Deferral Credit and distributed in such form, and at such
time, as provided in Section 7.  The Company’s non-elective deferral of such
Sign-On Bonus shall be made at such times as are permitted under Section 409A
(for example, prior to the Participant having a legally binding right to such
Sign-On Bonus).  

(b)In the case of a Sign-On Bonus that cannot become vested within 13 months of
its award due to vesting conditions (except for accelerated vesting upon death,
disability or change in control, as such terms are defined in Section 409A), a
Participant may elect in a written Participation Election to defer receipt of
all or a specified portion of his or her Sign-On Bonus.  The Participation
Election shall specify (i) such portions of his or her Sign-On Bonus to be
credited to his Deferred Compensation Account under the Plan as a Deferral
Credit, and (ii) the time or events upon which such Deferred Amounts shall be
distributed pursuant to Section 7.1 below.  A Participant must make a
Participation Election with respect to a Sign-On Bonus no later than 30 days
after the Participant receives a legally binding right to such Sign-On Bonus,
subject to the applicable vesting conditions, or at such other time as permitted
under Section 409A.    

5.Crediting of Deferred Payments to the Deferred Compensation Account. The
Company shall establish a Deferred Compensation Account for each Participant.
The Company may establish subaccounts, as necessary, to track Deferred Amounts
attributable to any particular

 

-5-

--------------------------------------------------------------------------------

Plan Year.  Each Participant’s Deferred Compensation Account (or subaccount)
shall be credited with such Participant’s Deferred Amount for such Plan Year as
of the day on which the Participant would otherwise have been entitled to
receive the bonus or incentive compensation to which the Deferred Amount is
attributable.  Adjustments as provided in Section 6 below, shall be made to the
Participant’s Deferred Compensation Account.

6.Adjustments to Deferred Compensation Account. The Plan Administrator shall
credit the balance of the Participant’s Deferred Compensation Account with an
earnings factor (which may be positive or negative). The earnings factor will
equal the amount the Participant’s Deferred Compensation Account would have
earned (or lost) if it had been invested in the deemed investment options listed
below. Except as otherwise provided in the Plan, the Participant is permitted to
select the deemed investment option used to determine the earnings factor and
may change the selection at any time, in accordance with procedures set forth by
the Plan Administrator. The Participant may choose more than one deemed
investment option in increments of at least one (1) percent. The Plan
Administrator reserves the right to change or amend any of the deemed investment
options at any time.

The deemed investment options used to determine the earnings factor are:

(a)The prime rate of interest as reported by The Chase Manhattan Bank at the
first day of each calendar month.

(b)The return for the following mutual funds currently offered in the Company
Retirement Savings Plan for Salaried Employees:

(i)Fidelity Growth Company Fund;

(ii)Prudential Core Plus Bond Fund Class 5; and

(iii)Northern Trust Collective S&P 500 Index Fund Tier J

The Company is under no obligation to acquire or provide any of the investments
designated by a Participant, and any investments actually made by the Company
will be made solely in the name of the Company and will remain the property of
the Company.

The crediting of an earnings factor shall occur so long as there is a balance in
the Participant’s Deferred Compensation Account regardless of whether the
Participant has terminated employment with the Company.

7.Payment of Deferred Amounts.

7.1Timing of Distribution.  Except as otherwise provided in this Section 7, a
Participant’s Deferred Amount shall be paid, or commence to be paid, to the
Participant, or the Participant’s beneficiary, within 30 days after the earliest
of:  

(a)the Participant’s death;

(b)the Participant’s Employment Termination Date; or

 

-6-

--------------------------------------------------------------------------------

(c)a date specified at the time of the deferral.

7.2Form of Distribution.  Distributions shall be made in the form of a lump sum
or in a number of annual installments not to exceed five (5).  The form of
distribution shall be elected by each Participant in his Participation Election,
or designated by the Company pursuant to Section 4.3(a).  If no election is
properly made, distribution will be in the form of a lump sum payment.  

7.3Tax Withholding.  The Company shall withhold any taxes or other amounts with
respect to a Participant’s Deferred Amounts required to be withheld under
federal, state or local law.  Such taxes shall be withheld from the
Participant’s non-deferred compensation to the maximum extent possible with any
excess being withheld from the Participant’s elected Deferred Amount.  Each
Participant shall bear the ultimate responsibility for payment of all taxes owed
under this Plan.

7.4Distribution Upon Death. In the event of the Participant’s death, payment of
the balance in the Participant’s Deferred Compensation Account shall be made to
the Participant’s designated beneficiary, or if none, to the Surviving Spouse,
or if none, to the Participant’s estate.  

7.5Distributions to Specified Employees. Notwithstanding anything contained
herein to the contrary, in the case of any Specified Employee, distributions
pursuant to Section 7.1(b) above may not commence until (i) six (6) months after
the date of the Specified Employee’s Employment Termination Date or (ii) the
date of the Participant’s death, whichever is earlier.

7.6Hardship Distribution. In the event a Participant incurs an Unforeseeable
Emergency, the Plan Administrator, in its sole discretion and upon written
application of such Participant, may direct immediate payment of all or a
portion of the then current value of such Participant’s Deferred Compensation
Account; provided that such payment shall in no event exceed the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution.  

7.7Distribution Restrictions.  No distribution may be made pursuant to the Plan
if the Company reasonably determines that such distribution would (i) violate
Federal securities laws or other applicable law; (ii) be nondeductible pursuant
to Section 162(m) of the Code; or (iii) jeopardize the Company’s ability to
continue as a going concern.  In any such case, distribution shall be made at
the earliest date at which the Company determines such distribution would not
trigger clauses (i), (ii) or (iii) above.

7.8Section 409A Violations.  Notwithstanding any provision of the Plan, in the
event the Plan or a Deferred Amount fails to satisfy the requirements of Section
409A, a portion of the Participant’s Deferred Compensation Account shall be
distributed equal to the amount required to be included in income as a result of
the failure to comply with Section 409A.

8.Participant Reports. The Plan Administrator shall provide a statement to the
Participant at least annually concerning the status of his or her Deferred
Compensation Account.

 

-7-

--------------------------------------------------------------------------------

9.Plan Administration and Expenses. The Plan Administrator shall administer the
Plan in accordance with its terms and purposes and shall have the authority,
which may be exercised in its discretion, to interpret the Plan, to make any
necessary rules and regulations, and to determine benefits under the Plan;
provided that, as permitted by law, the Plan Administrator may delegate some or
all of its authority under the Plan.  The Plan Administrator shall also be
responsible for complying with statutory reporting and disclosure requirements.
Any determination made by the Plan Administrator in good faith shall be binding
upon the Participant, his or her designated beneficiary, his or her Surviving
Spouse and the Company.

The Plan Administrator shall not be subject to liability with respect to the
administration of the Plan.  The Company shall indemnify and hold harmless the
Plan Administrator and each member of the Benefits Administration Committee, or
any employee of the Company, or any individual acting as an employee or agent of
either of them (to the extent not indemnified or saved harmless under any
liability insurance or any other indemnification arrangement) from any and all
claims, losses, liabilities, costs and expenses (including attorneys’ fees)
arising out of any actual or alleged act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim relating thereto with respect to the administration
of the Plan, except that no indemnification or defense shall be provided to any
person with respect to any conduct that has been judicially determined, or
agreed by the parties, to have constituted willful misconduct on the part of
such person, or to have resulted in his or her receipt of personal profit or
advantage to which he or she is not entitled.  The rights of indemnification
provided hereunder shall be in addition to any right to which any person
concerned may otherwise be entitled by contract or as a matter of law, and shall
inure to the benefit of the heirs, executors, and administrators of any such
person.

The Company shall pay all expenses of the Plan.

10.Claims Procedures and Decisions of Plan Administrator. In general,
distributions under this Plan are automatic and no claim for benefits need be
filed.  However, a Participant (or the Participant’s designated beneficiary or
Surviving Spouse) may submit a claim for benefits under this Plan in writing to
the Plan Administrator.  The following procedure shall apply in such case:

(a)If such claim for benefits is wholly or partially denied, the Plan
Administrator shall notify the claimant of the denial of the claim within a
reasonable period of time, but no later than 90 days after receipt of the
written claim, unless special circumstances require an extension of time for
processing the claim.  In such event, written notice of the extension shall be
furnished to the claimant prior to the end of the 90-day period and shall
indicate the special circumstances requiring the extension and the date by which
a final decision is expected.  In no event shall the extension period exceed 90
days from the end of the initial 90 day period.  The notice of denial: (i) shall
be in writing; (ii) shall be written in a manner calculated to be understood by
the claimant; and (iii) shall contain (A) the specific reason or reasons for
denial of the claim; (B) a specific reference to the pertinent Plan provisions
upon which the denial is based; (C) a description of any additional material or
information necessary for the claimant to perfect the claim; and (D) an
explanation of the Plan’s claims review procedure.

 

-8-

--------------------------------------------------------------------------------

(b)Within 60 days of the receipt by the claimant of the written notice of denial
of the claim, or if the claim has not been granted within the applicable time
period, the claimant may file a written request with the Plan Administrator that
it conduct a full and fair review of the denial of the claimant’s claim for
benefits.  In connection with the claimant’s appeal of the denial of his or her
benefit, the claimant may review pertinent documents and may submit issues and
comments in writing.

(c)The Plan Administrator shall deliver to the claimant a written decision on
the claim promptly, but not later than 60 days after the receipt of the
claimant’s request for review, except that if there are special circumstances
which require an extension of time for processing, the 60-day period shall be
extended to a maximum of 120 days, in which case written notice of the extension
shall be furnished to the claimant prior to the end of the 60-day period.  The
Plan Administrator’s decision shall: (i) be written in a manner calculated to be
understood by the claimant; (ii) include specific reasons for the decision; and
(iii) contain specific references to the pertinent Plan provisions upon which
the decision is based.  If a written decision on review is not furnished to the
claimant within the applicable time period, the claim shall be deemed denied on
review.

11.Amendment, Suspension and Termination. The Company may at any time and from
time to time, alter, amend, suspend, or modify the Plan in whole or in
part.  Notwithstanding the foregoing, no modification of the Plan will, without
the prior written consent of the Participant, alter or impair any rights or
obligations of the Participant, except to the extent the Plan Administrator
determines such modification is necessary to maintain compliance with Section
409A.  In addition, the Company may in its discretion terminate the Plan subject
to the following:

(a)the Plan may be terminated within the 30 days preceding, or 12 months
following, a change in control (as defined in Section 409A) provided that all
Deferred Compensation Accounts shall be distributed in full within 12 months
after termination;

(b)the Plan may be terminated in the Company’s discretion at any time provided
that (i) all deferred compensation arrangements of similar type maintained by
the Company are terminated, (ii) all Deferred Compensation Accounts shall be
distributed in full at least 12 months and no more than 24 months after the
termination, and (iii) the Company does not adopt a new deferred compensation
arrangement of similar type for a period of five (5) years following the
termination of the Plan; and

(c)the Plan may be terminated within 12 months of a corporate dissolution taxed
under Section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. 503(b)(1)(A), provided that all Deferred Compensation
Accounts are distributed in full by the latest of the (i) the end of the
calendar year of the termination, (ii)) the calendar year in which such Deferred
Amounts are fully vested, or (iii) the first calendar year in which such payment
is administratively practicable.

12.General Provisions.

12.1Nonassignability of Benefits.  The benefits payable hereunder or the right
to receive future benefits under the Plan may not be anticipated, alienated,
pledged, encumbered,

 

-9-

--------------------------------------------------------------------------------

or subjected to any charge or legal process, and if any attempt is made to do
so, or a person eligible for any benefit becomes bankrupt, the interest under
the Plan of the person affected may be terminated by the Plan Administrator
which, in its sole discretion, may cause the same to be held or applied for the
benefit of one or more of the dependents of such person or make any other
disposition of such benefits that it deems appropriate, in its sole discretion.

12.2Status of Plan.  The Plan shall at all times be entirely unfunded for tax
purposes in that a Participant’s right to receive payment of benefits hereunder
from the Company shall be subject to the claims of the creditors of the Company.
No Participant or any other person shall have any interest in any particular
assets of the Company by reason of the right to receive a benefit under the
Plan, and any such Participant or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Plan.

12.3No Guaranty of Benefits.  Nothing contained in the Plan shall constitute a
guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.

12.4No Right to Employment or Other Benefits. Nothing contained herein shall be
construed as conferring upon any Participant the right to continue in the employ
of the Company. Any compensation deferred and any payments made under this Plan
shall not be included in creditable compensation in computing benefits under any
employee benefit plan of the Company except to the extent expressly provided for
therein.

12.5Governing Law. The provisions of this Plan shall be construed according to
the laws of the State of Illinois to the extent such laws are not preempted by
ERISA.  In any question of interpretation or other matter of doubt, the Company
and the Plan Administrator may rely upon the opinion of legal counsel.  

12.6Reliance on Documents and Instruments.  The Plan Administrator may rely on
any certificate, statement or other representation made on behalf of the
Company, a Participant, a designated beneficiary or a Surviving Spouse, which it
in good faith believes to be genuine, and on any certificate, statement, report
or other representation made to it by any agent or any attorney, accountant or
other expert retained by it or the Company in connection with the operation and
administration of the Plan.

12.7Information Requests. Each Participant, designated beneficiary and Surviving
Spouse and the Company shall furnish to the Plan Administrator such documents,
evidence, data, and other information, as the Plan Administrator considers
necessary or desirable for administering the Plan.  Benefits under the Plan are
conditioned on a Participant’s promptly furnishing full, true and complete
documents, evidence, data, and other information requested by the Plan
Administrator or the Company in connection with the Plan’s administration.

12.8Mistake of Fact. Any mistake of fact or misstatement of fact shall be
corrected when it becomes known and proper adjustment made by reason
thereof.  Without limiting the prior sentence, the Plan Administrator is
expressly authorized to take reasonable steps to recover mistaken overpayments
from the Plan.

 

-10-

--------------------------------------------------------------------------------

12.9Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provisions of the
Plan and will be construed and enforced as if such provision had not been
included herein.

12.10Inurement.  The Plan shall be binding upon and inure to the benefit of the
Company and its successors and assigns, and the Participant, his or her
successors, heirs, executors, administrators and beneficiaries.

12.11Notices.  Any notice required or permitted to be given pursuant to the Plan
shall be in writing, and shall be signed by the person giving the notice.  If
such notice is mailed, it shall be sent by United States first class mail,
postage prepaid, addressed to such person’s last known address as shown on the
records of the Company.  The date of such mailing shall be deemed to be the date
of notice, but the notice shall not be effective until actually received.  The
Company or the Participant may change the address to which notice is sent by
giving notice of such change in the manner above.

12.12Unclaimed Benefit.  Each Participant shall keep the Plan Administrator
informed of his or her current address and the current address of his or her
beneficiary.  The Plan Administrator shall not be obligated to search for the
whereabouts of any person.  The Plan Administrator is authorized to adopt
procedures regarding unclaimed benefits that provide for the irrevocable
forfeiture of a benefit if the Plan Administrator is unable to locate the
Participant, or if the Participant is deceased, his or her designated
beneficiary or Surviving Spouse.  Such procedures shall be consistent with
guidance issued by the Internal Revenue Service.

12.13Successors. All obligations of the Company under the Plan will be binding
on any successor to the Company, whether the existence of the successor results
from a direct or indirect purchase of all or substantially all of the business
of the Company, or a merger, consolidation, or otherwise.

12.14Gender and Number. Words in the masculine generally shall include the
feminine gender and the singular shall include the plural, and vice versa,
unless qualified by the context.  Any headings used herein are included for
reference only, and are not to be construed so as to alter the terms hereof.

12.15Interpretation under Section 409A. The Plan at all times shall be operated
in accordance with the requirements of Section 409A and, in the event of any
inconsistency between any provision of the Plan and Section 409A, the provisions
of Section 409A shall control and the provision of the Plan shall be void and
without effect.  In addition, any provision that is required to appear in the
Plan that is not expressly set forth herein shall be deemed set forth herein,
and the Plan shall be administered in all respects as if such provision were
expressly set forth herein.  

12.16No Guarantee of Tax Consequences. Neither the Plan Administrator nor the
Company makes any commitment or guarantee that any amounts deferred or credited
hereunder will be excludable from the Participant’s gross income for federal or
state income tax purposes, or that any other federal or state income tax
treatment will or will not apply to or be available to any Participant.

 

-11-

--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]




 

-12-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized officer of the Company has executed the
Plan on this _____ day of _____________, 2019.

PACKAGING CORPORATION OF AMERICA

By:  

Its:  

  

 

                                                                                


 

-13-

--------------------------------------------------------------------------------

Appendix A

 

Special Benefit for Paul T. Stecko

 

This Special Appendix sets forth certain special provisions of the Plan with
respect to the benefits of Paul T. Stecko (“Stecko”).  

1.  Defined Terms.  Unless otherwise noted, capitalized terms used in this
Appendix A shall have the same meanings ascribed to them in the Plan.  

2.  Special Contribution.  Notwithstanding any provision of the Plan to the
contrary, Stecko’s Deferred Compensation Account shall be credited with an
additional Company contribution (“Special Contribution”) as of the first day of
each calendar month, beginning on April 1, 2009 and ending on the first day of
the month in which Stecko incurs an Employment Termination Date.  The amount of
the Special Contribution shall be $17,000 per month (or such other amount as may
be determined by the Board from time to time).  

3.  Distribution of Special Contribution.  Notwithstanding any provision of the
Plan to the contrary, all Special Contributions shall be distributed to Stecko
or his beneficiary in the form of a lump sum upon the earlier of his death or
his Employment Termination Date (subject to Section 7.5 of the Plan).  



 

 

4.  Applicability of Plan.  Special Contributions shall be subject to all
provisions of the Plan, except as provided otherwise in this Appendix A.  






 

-14-

--------------------------------------------------------------------------------

Appendix B

 

Supplemental Contributions for Certain Executives

 

This Appendix B sets forth special provisions of the Plan with respect to the
benefits of certain named Executives.

 

1.  Defined Terms.  Unless otherwise noted, capitalized terms used in this
Appendix B shall have the same meanings ascribed to them in the Plan.


2.  Eligibility.  Participant eligibility to receive any benefit under this
Appendix B shall be determined by the Board in its sole discretion.  A
Participant’s eligibility to receive a benefit under this Appendix B for any
Plan Year does not guarantee any future benefit under this Appendix B for any
other Plan Year.

 

3.  Supplemental Contribution.  Notwithstanding any provision of the Plan to the
contrary, a Participant’s Deferred Compensation Account may be credited with an
additional Company contribution (“Supplemental Contribution”) as of the 31st day
of December of any Plan Year or such other date within such Plan Year as the
Board determines in its sole discretion (the “Supplemental Contribution
Date”).  A Participant who is approved for a Supplemental Contribution during a
Plan Year but who incurs an Employment Termination Date prior to the
Supplemental Contribution Date will not receive a Supplemental Contribution in
that Plan Year or any subsequent Plan Year unless otherwise approved by the
Board.  The Board shall determine the amount of each eligible Participant’s
Supplemental Contribution in its sole discretion, which amount need not be
uniform for all eligible Participants.  The amount of the Supplemental
Contribution for each eligible Participant may, in the Board’s sole discretion,
remain in effect for future Plan Years unless and until the amount is changed by
future Board action.


4.  Investment.  Any Supplemental Contribution awarded under this Appendix B
shall be invested pursuant to the deemed investment option under Section 6(a) of
the Plan, unless the Board permits the Participant to designate one or more
alternate deemed investments under Section 6(b) of the Plan.  


5.  Distribution of Supplemental Contribution.  Notwithstanding any provision of
the Plan to the contrary, all Supplemental Contributions shall be distributed to
the Participant or his beneficiary in the form of a lump sum upon his Employment
Termination Date (subject to Section 7.5 of the Plan).  However, the Board in
its sole discretion, may permit a Participant to elect an alternative form and
time distribution as permitted under Section 409A.


6.  Vesting.  Any Supplemental Contribution granted to a Participant under this
Appendix B shall be subject to any vesting requirements that the Board may
impose in its sole discretion.  

 

7.  Board Delegation.  The Board may delegate to the Company’s Chief Executive
Officer any of the Board’s discretion and authority under this Appendix B with
respect to any Executive who is not a named executive officer of the Company for
Securities Exchange Commission reporting purposes.

 

-15-

--------------------------------------------------------------------------------

8.  Applicability of Plan.  Supplemental Contributions shall be subject to all
provisions of the Plan, except as provided otherwise in this Appendix B.  

 

 

 

029329.0001:29423752.4

 

-16-